ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1985-01-22_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

ORDER OF 22 JANUARY 1985

1985

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 22 JANVIER 1985
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Order of 22 January 1985,
I CJ. Reports 1985, p. 3.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), ordonnance du 22 janvier 1985,
C.I.J. Recueil 1985, p. 3.

 

Sales number 508
Ne de vente :

 

 

 
1985
22 January
General List
No. 70

INTERNATIONAL COURT OF JUSTICE
YEAR 1985

22 January 1985

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Articles 31,
44 and 45 of the Rules of Court ;

Having regard to the Order of 10 May 1984 by which the Court decided,
inter alia, that the written proceedings should first be addressed to the
questions of the jurisdiction of the Court to entertain the dispute and of the
admissibility of the Application ;

Having regard to the Order of 14 May 1984, by which the President of
the Court fixed time-limits for the filing of a Memorial by the Republic of
Nicaragua and a Counter-Memorial by the United States of America on
the questions of jurisdiction and admissibility, which pleadings were duly
filed within the time-limits fixed ;

Having regard to the Judgment of 26 November 1984, by which the
Court, after hearing the oral arguments of the Parties, has found that it has
Jurisdiction to entertain the case and that the Application filed by the
Republic of Nicaragua on 9 April 1984 is admissible ;

Whereas a meeting between the President and the Agents for the pur-
pose of ascertaining the views of the Parties was held on 27 November
1984 ;

Whereas by a letter dated 18 January 1985 the Agent of the United
States of America informed the Registrar that, notwithstanding the
Court’s Judgment of 26 November 1984, the United States is of the view
that “the Court is without jurisdiction to entertain the dispute, and that the
Nicaraguan application of 9 April 1984 is inadmissible”, and that accord-

4
4 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 22 I 85)

ingly “the United States intends not to participate in any further proceed-
ings in connection with this case” ;

Whereas on 22 January 1985 the Agent of Nicaragua informed the Court
that his Government maintained its Application and availed itself of the
rights provided for in Article 53 of the Statute whenever one of the parties
does not appear before the Court or fails to defend its case ;

Whereas time-limits have now to be fixed for the written proceedings on
the merits,
Fixes such time-limits as follows :

30 April 1985 for the Memorial of the Republic of Nicaragua on the
merits ;

31 May 1985 for the Counter-Memorial of the United States of
America ;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of January, one
thousand nine hundred and eighty-five, in three copies, one of which will
be placed in the archives of the Court, and the others transmitted to the
Government of the Republic of Nicaragua and to the Government of the
United States of America, respectively.

(Signed) T.O. Extras,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
